Citation Nr: 0312662	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-25 422A	)	DATE
	)
	)


THE ISSUE

Whether a June 1991 decision of the Board of Veterans Appeals 
(Board) was clearly and unmistakably erroneous in determining 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.



REPRESENTATION

Moving party represented by:  Susan Paczak, Attorney at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The moving party in this case served on active duty from 
August 1980 to August 1981.

A summary of the procedural posture of the matter which is 
now before the Board immediately follows.  A more complete 
explanation of the relevant procedural history of this case 
will be discussed in the Reasons and Bases portion of this 
decision.

In a March 1985 decision the Board denied the moving party's 
claim of entitlement to service connection for a psychiatric 
disorder.  In a June 1991 decision the Board determined that 
new and material evidence had not been submitted to reopen 
that claim.  In July 1999 the moving party, through his 
representative, moved the Board to revise the March 1985 and 
June 1991 decisions on the basis that those decisions were 
clearly and unmistakably erroneous.  In July 2001, the 
determined found that the claims of clear and unmistakable 
error in the March 1985 and June 1991 decisions were legally 
insufficient and denied the motion.

The moving party appealed the Board's July 2001 decision to 
the United States Court of Appeals for Veterans Claims 
(Veteran's Court or Court).  In a joint motion for remand, 
representatives of the moving party and the Secretary of 
Veterans Affairs moved the Court to terminate the appeal as 
to the March 1985 decision, and to vacate and remand that 
portion of the July 2001 decision in which the Board denied 
revision of the June 1991 decision.  In a September 2002 
order the Court granted the joint motion and vacated and 
remanded that portion of the July 2001 decision that 
pertained to the June 1991 decision.  The moving party's 
appeal regarding the Board's findings pertaining to the March 
1985 decision was terminated.  The issue now before the Board 
is, therefore, limited to whether the June 1991 decision was 
clearly and unmistakably erroneous in determining that new 
and material evidence had not been submitted to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disorder.




FINDINGS OF FACT

1.  In a June 1991 decision the Board determined that new and 
material evidence had not been submitted to reopen the moving 
party's previously denied claim of entitlement to service 
connection for a psychiatric disorder.  

2.  The moving party has failed to show that the correct 
facts, as they were known at the time, were not before the 
Board, that the statutory and regulatory provisions extant at 
the time were incorrectly applied in the June 1991 decision, 
or that the claimed errors, had they not been made, would 
have manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The Board's June 1991 decision was not clearly and 
unmistakably erroneous in determining that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1401, 20.1404 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party, through his attorney, in essence contends 
that the June 1991 Board decision was clearly and 
unmistakably erroneous in failing to properly apply the 
presumptions of soundness and aggravation in denying service 
connection for a psychiatric disorder.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the motion under 
consideration.  The Board will then move on to an analysis of 
the motion.  
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the moving party 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds that 
the provisions of the laws and regulation do not apply to the 
moving party's claim.  See, in general, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)]; 38 C.F.R. § 3.159 (2002).  

The Court has held, however, that the provisions of the VCAA 
do not apply to a claim based on a previous decision having 
been the result of clear and unmistakable error.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001).  The Court found that 
an attempt to obtain benefits based on an allegation of clear 
and unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process."  
Livesay, 15 Vet. App. at 178.  As such, an allegation of 
clear and unmistakable error does not represent a "claim," 
but a collateral attack on a final decision.  The provisions 
of the VCAA, and its implementing regulation, are not, 
therefore, applicable to the adjudication of the issue of 
clear and unmistakable error in a prior, final decision.
Relevant Law and Regulations

CUE

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior decision shall be reversed 
or revised.  All final Board decisions are subject to 
revision except: (1) decisions on issues which have been 
appealed to and decided by a court of competent jurisdiction; 
and (2) decisions on issues which have subsequently been 
decided by a court of competent jurisdiction.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1400 (2002).

Unless otherwise specified, the term "issue" means a matter 
upon which the Board made a final decision.  As used in the 
preceding sentence, a "final decision" is one which was 
appealable under Chapter 72 of title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect at the time of the decision.  38 C.F.R. 
§ 20.1401 (2002).  Only final decisions of the Board are 
subject to appeal to the Court.  38 U.S.C.A. § 7266 (West 
2002).

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing.  Disabled American Veterans v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), reh'g denied (January 2, 2001); 38 C.F.R. 
§ 20.1404(b) (2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 U.S.C.A. § 7111; Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992); 38 C.F.R. § 20.1403(a) (2002).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); 38 C.F.R. § 
20.1403(b) and (c) (2002).

Presumption of soundness/aggravation of preexisting 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2002).

The Board observes that the law and regulations pertaining to 
presumption of soundness and aggravation were identical in 
June 1991.
Factual and Procedural Background

The moving party entered service in August 1980.  A report of 
an enlistment physical examination is not of record.  In 
October 1980, approximately two months after entering 
service, he began complaining of headaches and a backache.  
In November 1980 his health care provider found that his 
symptoms were due to stress and depression, with a great 
degree of subjective overlay.  In March 1981 he complained of 
chest pain and shortness of breath, and reported having been 
seen by the mental health clinic when he was in school at 
Keesler Air Force Base (the records of which are not in 
file).  His complaints were then assessed as musculoskeletal 
in origin, but he was referred to the mental health clinic 
for possible further treatment.  He was again treated for 
back pain in April 1981.

A May 1981 treatment record indicates that the moving party 
experienced recurrent episodes of back pain, which usually 
occurred when he was under stress.  He then reported that 
this had occurred since he was in the 11th grade of high 
school.  The treating physician determined that the back pain 
was psychogenic in origin, and referred the moving party to 
the mental health clinic for biofeedback treatment.

The moving party was referred for a psychiatric evaluation in 
June 1981 due to persistent somatic complaints and anxiety.  
He then reported having undergone a change in personality 
when he was 14 years of age, at which time he became a loner 
and very religious.  He stated that he felt different from 
other people and was unable to get along with others.  He 
further stated received treatment in the mental health clinic 
while in radio operator school at Keesler AFB due to 
headaches, backaches and "seeing people who weren't there".  
Following the psychiatric evaluation his symptoms were 
initially assessed as schizophrenia.  He was then admitted to 
the hospital for a more complete evaluation.

On admission to the hospital he reported that his mother had 
become ill when he was in the sixth grade, and that she had 
died when he was in the eighth grade.  Following her death he 
experienced grief off and on for several years.  He had 
considered himself a loner.  He had never dated, gotten a 
driver's license, or participated in organized sports.  He 
experienced a decrease in social and scholastic 
effectiveness.  He reported auditory and visual 
hallucinations that began in the 10th grade of high school.  
He reportedly was referred for mental health treatment in the 
10th grade, but did not continue.  

The hospitalization in June 1981 resulted in a diagnosis of 
schizophrenia, undifferentiated type, chronic.  The disorder 
was manifested by auditory and visual hallucinations, being 
able to sense others' feelings and thoughts, inadequate 
rapport, undue social anxiety and hypersensitivity to 
criticism, loose associations, and deterioration from a 
previous level of functioning in the 10th grade.  The 
psychiatrist determined that the disorder had not occurred in 
the line of duty because it had existed prior to entering 
service, and recommended that a Medical Evaluation Board be 
convened.

The Medical Evaluation Board determined that the appropriate 
diagnosis was schizophrenia, undifferentiated type, chronic.  
That board found that the approximate date or origin was 
undetermined, and that it was questionable whether the 
disorder had existed prior to service and had been aggravated 
by service.  The moving party's case was then referred to the 
Physical Evaluation Board for disposition.  The Physical 
Evaluation Board found the same diagnosis, but determined 
that the disorder had existed prior to entering service and 
had not been aggravated by service.

The moving party initially claimed entitlement to VA benefits 
for a psychiatric disorder in July 1981.  Evidence developed 
in conjunction with that claim included an October 1983 
report from J.J., Ph.D.  In that report Dr. J. referenced a 
study made of hallucinations experienced by "normal" people 
and found that the fact that the moving party had experienced 
hallucinations at the time of his mother's death was not 
sufficient to establish that his psychiatric disorder had 
existed prior to his entering service.

VA treatment records show that he was first hospitalized in 
August 1983 for psychiatric treatment.  During a 
psychological evaluation in October 1983 he reported a 
history of depressive and psychotic symptoms going back to 
age 16, including crying spells, loss of interest, emotional 
upset, and hearing voices.

The moving party provided testimony at an RO hearing in 
October 1983 in which he denied having any psychiatric 
symptoms prior to service.

Based on the evidence shown above, in the March 1985 decision 
the Board denied entitlement to service connection for a 
psychiatric disorder.  The Board found that the presumption 
of soundness on entering service had been rebutted, that the 
symptoms documented during service represented an acute 
exacerbation of the pre-existing disorder, and that the 
disorder had not been aggravated by service. 
 
Following the Board's March 1985 decision, the moving party 
again claimed entitlement to VA benefits for a psychiatric 
disorder in November 1986.  VA treatment records reveal that 
he continued to receive treatment for schizophrenia, 
including multiple hospitalizations, but do not provide any 
onset date or etiology for the disorder.  The report of a 
July 1987 evaluation by the Chartiers Mental Health Center 
indicates that he denied having any psychiatric symptoms 
prior to entering the Air Force.  That evaluation resulted in 
a diagnosis of paranoid schizophrenia.

In additional decisions beginning in March 1987 the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The moving 
party perfected an appeal of the RO's May 1990 determination.  
In his May 1990 notice of disagreement and July 1990 
substantive appeal the moving party asserted that "a clear 
and unmistakable error has been made concerning his past 
medical records."  

The moving party and his father provided testimony at an RO 
hearing in October 1990.  During that hearing the moving 
party's representative asserted that a clear and unmistakable 
error was made in VA's finding that the moving party's 
schizophrenia had pre-existed service, in that there was no 
documentation of the disorder pre-existing service.  His 
father testified that he had no psychiatric problems prior to 
service.  On questioning by the hearing officer his father 
admitted that he had received counseling while in the 11th 
grade.  His father stated that he had not received any 
psychiatric treatment from the time he was separated from 
service until August 1983.

In the June 1991 decision now being challenged the Board 
determined that the evidence submitted subsequent to the 
March 1985 decision was not new and material.  The Board 
described that evidence and found that the additional medical 
records merely documented treatment received several years 
after service and that such evidence was not material to the 
issue of whether the disorder pre-existed service or was 
aggravated during service.  The Board also found that the 
testimony of the moving party's father was not new and 
material because it was not supported by any clinical 
records.

The moving party appealed the Board's June 1991 decision to 
the Court.  Before the Court, the moving party contended that 
the June 1991 Board decision was in error in not addressing 
the argument that the March 1985 Board decision was clearly 
and unmistakably erroneous.  In a December 1992 memorandum 
decision the Court found that the moving party had raised the 
issue of clear and unmistakable error in the previous Board 
decision in his May 1990 notice of disagreement, and that the 
Board had failed to address that purported issue in the June 
1991 decision.  The Court remanded the case to the Board for 
the Board to adjudicate the moving party's claim of clear and 
unmistakable error in the March 1985 Board decision.

The Secretary of Veterans Affairs appealed the Court's 
December 1992 decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  Although the 
pleadings before the Federal Circuit are not of record, it 
appears that VA's appeal was based on the contention that the 
Veteran's Court did not have jurisdiction to review a Board 
decision on the basis of clear and unmistakable error.  In 
August 1993 the Federal Circuit suspended the proceedings on 
that appeal pending resolution of that issue in another case 
already before the Federal Circuit.  In Smith v. Brown, 35 
F.3d 1516 (Fed. Cir. 1994), the Federal Circuit held that the 
Court lacked jurisdiction to review final Board decisions on 
the basis of clear and unmistakable error, and had 
jurisdiction only to review decisions of the agency of 
original jurisdiction (the ROs) based on claims of CUE.  

Following the decision in Smith, the Secretary moved the 
Federal Circuit to reverse the Veteran's Court's holding in 
this case based on the legal determination made in Smith.  In 
a September 1994 order the Federal Circuit granted summary 
reversal of the Court's December 1992 decision.

Following the Federal Circuit's decision in Smith, the law 
was amended in 1997 to allow for the review of Board 
decisions on the basis of clear and unmistakable error.  See 
Pub. L. No. 105-111, 111 Stat. 2272 (Nov. 21, 1997) [codified 
at 38 U.S.C.A. § 7111 (West 2002)].  The Board promulgated 
regulations to implement the revised statute in 1999.  See 38 
C.F.R. § 20.1400 et seq., discussed in part above.  

In a motion received at the Board in July 1999 the moving 
party's representative moved the Board to revise the March 
1985 and June 1991 decisions on the basis of clear and 
unmistakable error.

As previously stated, the July 1999 motion came before the 
Board in July 2001.  
As to the March 1985 decision, the Board then found that the 
moving party had failed to show that the facts, as they were 
known at the time, were not before the Board, or that the 
Board incorrectly applied the statutory and regulatory 
provisions.  Regarding the June 1991 decision, the Board 
found that the same issue addressed by the Board in the June 
1991 decision (the submission of new and material evidence) 
had been appealed and finally decided, and that in accordance 
with 38 C.F.R. § 20.1400(b)(1), the June 1991 decision was 
therefore not subject to a claim of clear and unmistakable 
error.  The moving party appealed that decision to the Court.

As noted in the Introduction, in his appeal of the July 2001 
decision to the Court, the moving party did not pursue his 
claim of clear and unmistakable error in the March 1985 
decision.  See the joint motion, page 1.  As the result of 
the joint motion for remand the Court issued an order dated 
September 26, 2002 which terminated the appeal as to the 1985 
Board decision, vacated the portion of the July 2001 decision 
that pertained to the June 1991 decision, and remanded that 
issue to the Board for re-adjudication.
Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind. 

The Board additionally notes that an attorney whose 
employment was subsequently terminated by the Board , 
convicted of a felony and incarcerated due to tampering with 
evidence in VA claims files was involved in the preparation 
of the June 1991 Board decision.  However, subsequent review 
of this claims file by the Board failed to disclose any 
evidence of tampering.  The moving party was notified of this 
situation in September 1995, and neither he nor his attorney 
have voiced any concerns regarding evidence which they 
believe may be missing from the claims file.  Based on a 
careful review of the file, the Board does not believe that 
the 
participation of the Board attorney in the preparation of the 
June 1991 decision has any bearing on the outcome of this 
matter. 

The Joint Motion

In the joint motion June 2002 the parties asserted that the 
Board had erred in the July 2001 decision by finding that the 
June 1991 decision was not subject to a claim of clear and 
unmistakable error pursuant to 38 C.F.R. § 20.1400(b).  The 
joint motion stated:

The Board's legal analysis underlying that 
determination was based on the erroneous premise 
that "the very same issue" originally decided by 
the agency in 1991, and appealed to this Court and 
the Federal Circuit, was identical to the issue 
currently before the Court in this case [citation 
omitted].  If that were so, then the Board's 
analysis would be correct, i.e., the current CUE 
challenge on the same issue previously decided by 
the Federal Circuit would be precluded by 38 C.F.R. 
§ 20.1400(b).  However, the issue originally 
decided and appealed previously is not the same 
issue currently before the Court.  Neither BVA nor 
the Federal Circuit ever reached, or decided, the 
merits of the CUE argument Appellant raised below 
that gave rise to the current claim before this 
Court, but found under then-extant law, that BVA 
decisions were not subject to collateral attack 
under CUE as a matter of law.  See Smith v. Brown, 
35 F.3d 1516 (Fed. Cir. 1994).

Joint motion at p. 2.

The Board adds by way of clarification that review of the 
record, including the Court's December 1992 memorandum 
decision (which was not of record when the Board rendered its 
decision in July 2001), discloses that various deliberations 
of the Veteran's Court and the Federal Circuit in 1992-94 did 
not expressly address the matter of the moving party's 
submission of new and material evidence, which in fact was 
the issue which had been decided by the Board in June 1991.  
Neither Court, therefore, decided the issue of whether new 
and material evidence had been submitted.  In the absence of 
a Veteran's Court or Federal Circuit decision which 
specifically addressed the matter of the submission new and 
material evidence, the June 1991 Board decision is subject to 
a claim of clear and unmistakable error and as indicated in 
the joint motion 38 C.F.R. § 20.1400(b) is inapplicable under 
the circumstances here presented.  

The July 1999 Motion for Review and April 2000 Memorandum in 
Support of that Motion

In the July 1999 motion and supporting brief the moving 
party's representative asserted that the June 1991 decision 
was clearly and unmistakably erroneous in not properly 
applying the presumption of soundness.  She stated that no 
psychiatric problems were noted when the moving party entered 
service, and that he was given the diagnosis of schizophrenia 
while in service.  She also stated that although while in a 
psychotic state he had reported having hallucinations prior 
to service, his reported history was not corroborated by any 
contemporaneous evidence.  Also noted was the fact that prior 
to service there was no diagnosis of schizophrenia or 
evidence of treatment for a psychiatric disorder.  She 
asserted that the Board had committed clear and unmistakable 
error in finding that the moving party's unsubstantiated 
statements were sufficient to rebut the presumption of 
soundness on entering service.  In reliance on Miller v. 
West, 11 Vet. App. 345 (1998), and Vanerson v. West, 12 Vet. 
App. 254 (1999), she argued that the moving party's 
statements were not sufficient to rebut the presumption of 
soundness.

The representative further argued that if the moving party's 
psychiatric disorder pre-existed service, the Board committed 
clear and unmistakable error in not properly applying the 
presumption of aggravation.  She asserted that the moving 
party had isolated manifestations of mental illness prior to 
service, with a definite increase in symptoms during service 
requiring hospitalization.  She also asserted that since the 
hospitalization in service the moving party has required 
ongoing psychiatric treatment.  She stated that there was no 
evidence of record showing that the increase in 
symptomatology was due to the natural progress of the 
disease, which was required to rebut the presumption of 
aggravation.  In reliance on Akins v. Derwinski, 1 Vet. App. 
228 (1991), and Sondel v. West, 13 Vet. App. 213 (1999), she 
contended that because there was no evidence showing that the 
increase was due to the natural progress of the disease, the 
Board committed clear and unmistakable error in finding that 
the presumption of aggravation had been rebutted.  She argued 
that had the presumptions of soundness or aggravation been 
properly applied, service connection for the psychiatric 
disorder would have been granted.

Discussion

In essence, the moving party through counsel has challenged 
the Board's June 1991 decision on the basis of CUE because it 
allegedly failed to properly apply the statutory presumption 
of soundness.  See the submission of the moving party's 
attorney, page 8.

The fundamental flaw in the representative's arguments is the 
fact that in the June 1991 decision the Board did not address 
the presumption of soundness or aggravation of a preexisting 
disability because those matters were not then directly 
before the Board.  The issue before the Board in June 1991 
was whether new and material evidence which was sufficient to 
reopen the claim had been submitted.  The matters of 
presumption of soundness and aggravation, although clearly 
significant background, were not the Board's direct concern 
in resolving the appeal.      

The Board had denied service connection for the psychiatric 
disorder in March 1985, and that decision became final.  The 
issue before the Board in June 1991 was whether new and 
material evidence had been submitted to reopen that claim, 
not the substantive issue of service connection.  The Federal 
Circuit held in Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001), that in the absence of a finding by the 
Board that new and material evidence has been presented, the 
Board is without jurisdiction to consider the substantive 
merits of the claim for service connection.  In finding that 
new and material evidence had not been presented the Board 
was, therefore, precluded from applying the presumptions of 
soundness or aggravation to the moving party's claim.

On the other hand, the analysis in the Board's March 1985 
decision exclusively involved the matters of presumption of 
soundness and aggravation of a preexisting disability.  See 
the Discussion and Evaluation and Findings of Fact sections 
of the March 1985 Board decision, pages 5-6.  As discussed 
elsewhere in this decision, for reasons which are not 
apparent on the record the moving party has abandoned his 
pursuit of the matter of CUE in the March 1985 decision.  The 
most recent communication from the moving party's attorney 
makes it clear that the current CUE challenge is to the March 
1991 Board decision.  

The moving party's attorney has directed the Board's 
attention to the facts surrounding this case.  It not appear, 
however, that the moving party is challenging on the basis of 
CUE the Board's June 1991 analysis as to whether the evidence 
submitted since March 1985 was new and material.  See 38 
C.F.R. § 20.1404 [CUE must be pled with specificity].   

The Board has the fundamental authority to decide a claim in 
the alternative. 
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  Although the 
Board has determined that the moving party has not 
specifically challenged the Board's June 1991 CUE analysis, 
for reasons explained immediately below, if such is the 
contention, the Board finds that CUE does not exist with 
respect to such analysis.  

According to the law in effect in June 1991:

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1990).

The Court further defined "new and material evidence" in 
Colvin v. Derwinski, 1 Vet. App. 171 (March 8, 1991), by 
finding that in order to constitute new and material evidence 
the newly submitted evidence must be of sufficient weight to 
present the reasonable possibility that the new evidence, 
when viewed in the context of all the evidence of record, 
would change the outcome of the decision.  [Although this 
definition of new and material evidence was invalidated by 
the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Hodge decision was rendered long after the 
Board's June 1991 decision.  The definition of new and 
material evidence as determined in Colvin was, therefore, for 
application in the June 1991 decision.  See 38 U.S.C.A. 
§ 20.1403(b).] 

The evidence submitted subsequent to the March 1985 decision, 
which the Board described in the June 1991 decision, 
consisted of records of treatment several years after service 
that did not document any onset or etiology of the 
psychiatric disorder, and the testimony of the moving party 
and his father.  The treatment records were cumulative of the 
evidence considered in March 1985, which included VA 
treatment records reflecting ongoing treatment for 
schizophrenia since August 1983.  The testimony of the moving 
party and his father was also essentially cumulative, in that 
the moving party provided hearing testimony in October 1983 
that he had had no psychiatric symptoms prior to service.  To 
the extent that the father's testimony corroborated the 
moving party's prior testimony, the Board determined that 
such corroboration was not of sufficient weight, when 
considered in light of all the evidence of record, to raise a 
reasonable possibility that it would change the outcome of 
the decision.  The evidence of record, which has been 
described above, included competent medical evidence such as 
the determination by the Physical Evaluation Board that the 
moving party's psychiatric disorder had pre-existed and had 
not been aggravated by service.  Indeed, the Board's 
Discussion and Evaluation made the point that clinical 
evidence which was supportive of the moving party's 
contentions had not been submitted since the Board's 1985 
denial.  

In short, the Board's June 1991 decision rested on the 
conclusion that the moving party had not since March 1985 
submitted medical or other evidence which was sufficient to 
change the outcome of the case.  The Board's finding that new 
and material evidence had not been submitted was not, 
therefore, clearly and unmistakably erroneous.  The Board 
additionally observes that a dispute as to how the evidence 
is evaluated does not constitute a valid CUE claim in any 
event.  See 38 C.F.R. § 20.1403(d)(3). 
  
The specific contention advanced on behalf of the moving 
party is that the Board's June 1991 decision contained CUE 
"in its application of the presumption of soundness, as 
there was no evidence at the time of induction that appellant 
was suffering from mental illness, and the BVA had no clear 
and unmistakable evidence to rebut the presumption."

As indicated above, the Board did not in fact apply the 
presumption of soundness in its June 1991 decision.  The 
Board's decision involved the issue of whether new and 
material evidence had been submitted which was sufficient to 
reopen the moving party's previously denied claim.  As 
explained above, the Board declined to reopen the claim.  It 
was therefore unnecessary and in fact indeed would have been 
improper for the Board to have addressed the substantive 
merits of the claim.

The moving party's counsel has provided various arguments 
which amount to her view of the value of various evidence in 
the claims folder.  In essence, she contends that the Board 
should not have relied on uncorroborated statements of the 
moving party concerning his pre-service symptomatology and 
that the statutory presumption of soundness has not been 
rebutted by clear and unmistakable error.  As an example, the 
attorney indicated that the moving party was in a psychotic 
state when he described his pre-service symptoms in June 
1981, and implies that his statements were not, therefore, 
reliable.  These contentions appear to have more to do with 
the Board's March 1985 decision, which is not now under 
consideration.  Such contentions are not relevant to an 
analysis of the Board's June 1991 decision because as 
discussed above the Board's decision revolved around the 
matter of submission of new and material evidence; the Board 
was not called upon to re-adjudicate the claim on a de novo 
basis.  The Board did not, for example, specifically consider 
the probative value of statements made by the moving party 
while he was in service because those statements were of 
record at the time of its final March 1985 decision.  To the 
extent that the attorney is arguing that the Board was 
obligated to specifically weigh and evaluate all of the 
evidence in its June 1991 decision, the Board therefore 
rejects such contention.  The Board again notes that any 
disagreement as to how evidence is evaluated does not in any 
event amount to a valid claim of CUE in any event.  See 38 
U.S.C.A. § 20.1403(d)(3).  

The Board additionally observes for the sake of completeness 
that in making evidentiary arguments the attorney relied 
various the Court holdings, such as Sondel, Miller and 
Vanerson, all of which were decided after the June 1991 
decision and cannot be considered in determining whether the 
June 1991 decision was clearly and unmistakably erroneous.  
See 38 C.F.R. § 20.1403(b) (2002); see also Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001) [the determination 
regarding clear and unmistakable error must be based on the 
evidence of record and the law in effect at the time the 
contested decision was issued].  In addition, the Court's 
holdings in Miller and Vanerson were overruled in Harris v. 
West, 11 Vet. App. 456 (1998), aff'd 203 F.3d 1347 (Fed. Cir. 
2000), in which the Court held that contemporaneous evidence 
of treatment is not required to rebut the presumption of 
soundness; rather, all medically accepted evidence can be 
considered, including a recorded medical history.  

In summary, the argument raised by the moving party regarding 
clear and unmistakable error in the June 1991 Board decision, 
specifically assertions regarding the purported improper 
application of the presumptions of soundness and aggravation, 
are not relevant to the issue that the Board then decided.  
The moving party through counsel has not presented any 
specific contentions regarding the issue that the Board did 
decide, that being whether new and material evidence had been 
submitted.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per 
curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002) [a claim of clear and unmistakable error 
must be stated with specificity].  

The Board therefore concludes that the moving party has 
failed to show that the correct facts, as they were known at 
the time, were not before the Board, or that the statutory 
and regulatory provisions extant at the time were incorrectly 
applied in the June 1991 decision.  The Board finds, 
therefore, that the June 1991 decision was not clearly and 
unmistakably erroneous in determining that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a psychiatric disorder.  
The motion is denied.


ORDER

The motion to revise the Board's June 1991 decision on the 
basis of clear and unmistakable error is denied.




________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


